Title: Thomas Jefferson to Hugh Nelson, 28 December 1811
From: Jefferson, Thomas
To: Nelson, Hugh


          
                  Dear Sir 
                   
                     Monticello 
                     Dec. 28. 11.
          
		   
		  The suit of Livingston against myself having been dismissed from court for want of jurisdiction, the merits of the case still unexplained to the public, I am apprehensive the impression made by Livingston’s squalling may be strengthened by the false inference that I wished to get rid of the case in that way, which is not true. I believe therefore it 
                  is due to myself, & still more to the public, to lay the case before them, by publishing the Commentaries on it which I had prepared for the use of my counsel, and which I had
			 inclosed to you for perusal. it will doubtless be satisfactory to our citizens at large to see that no wrong has been done to Livingston, that the ground of his complaint has been merely my maintaining the national right to the beach of the Missisipi adjacent to N. Orleans, and keeping it from such intrusions as might restrain the individuals from making lawful uses of it, and preserve the city & country from destruction: and that in doing this I only obeyed the prescriptions of the law both as to matter &
			 manner. it is with infinite reluctance indeed that I think of presenting myself on this arena; yet I believe it a duty, and with that view ask the return of the MS. I put into your hands. 
		   Accept the assurance of my friendly esteem & respect.
          
            Th:
            Jefferson
        